Citation Nr: 1730587	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  06-33 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), mood disorder, and depressive disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esquire


WITNESSES AT HEARING ON APPEAL

Appellant, C.E., and G.G.


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1975 and October 1978 to June 1979.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  That decision denied the Veteran's petition to reopen his claim of entitlement to service connection for PTSD.  

In September 2009, sworn testimony by the Veteran and two others was provided at a videoconference hearing before the undersigned Veterans Law Judge.  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

In a February 2010 Board decision, it was determined that new and material evidence had been received to reopen the previously denied claim of service connection for PTSD, and the claim was remanded for additional evidentiary development, to include a contemporaneous VA examination.  The claim was remanded again in April 2015 for additional VA examination, to include consideration of stressors which were deemed consistent with the places, types, and circumstances of the Veteran's service.  

The evidence indicates that the Veteran was treated over the years for multiple psychiatric disorders, to include PTSD, mood disorder, depressive disorder, and dysthymia.  With respect to the claim for service connection for an acquired psychiatric disorder, the United States Court of Appeals for Veterans Claims (Court) has held that, an appellant's claim identified as PTSD without more, cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that an appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, the Veteran filed a claim seeking service connection for PTSD in 1996, but in March 2005, he specifically filed a claim to reopen that previously denied claim and also filed for a mood disorder (which was never developed for appellate consideration as noted at the time of the Board's February 2010 remand).  Thus, pursuant to Clemons, supra, the Veteran's service connection claim is now characterized as one for an acquired psychiatric disorder, to include PTSD, mood disorder, and depressive disorder.  Clemons, supra.

In January 2016, service connection for an acquired psychiatric disorder, to include PTSD, mood disorder, and depressive disorder, was denied.  The Veteran appealed this matter to the United States Court of Appeals for Veterans Claims (Court).  An Order of the Court, dated in July 2016, granted a Joint Motion for Remand and vacated the January 2016 Board decision, that denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, mood disorder and depressive disorder.  This case was remanded for further readjudication and disposition consistent with the Joint Motion for Remand and the Court's Order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

Further development is necessary before final adjudication of the claim on appeal is made.  

At the outset, it is important to note that the July 2016 Joint Motion for Remand indicated that the Board, in its January 2016 decision, found the most probative evidence of whether the Veteran had a current psychiatric disorder and whether it was related to service was the July 2015 VA compensation and pension examination, which found that the Veteran's symptoms did not warrant a diagnosis of PTSD and his diagnosis of major depressive disorder with anxious distress was not related to service.  The Board found that the treatment records diagnosing the Veteran with PTSD lacked probative value because none of the treatment records "opined as to what experiences or circumstances upon which the diagnosis of PTSD was based," and they "lacked any indications that they were based upon review of Veteran's extensive history, or upon thorough and contemporaneous psychiatric examination."  However, in a May 2015 opinion, the Veteran's VA examiner diagnosed him with combat-related PTSD.  The opinion indicated the experiences the diagnosis of PTSD was based upon, which was contrary to one of the Board's reason for finding the PTSD diagnosis to lack probative value.  The diagnosis of PTSD was based, in part, on the Veteran witnessing and participating in a base attack in Thailand, which was one of the Veteran's claimed stressors that the Board conceded was consistent with the places, types, and circumstances of service.  The Joint Remand was warranted for the Board to consider the May 2015 VA physician's opinion in deciding whether entitlement to service connection for a psychiatric disorder was warranted.  

Further, the Veteran underwent a VA examination in July 2015.  The examiner stated that the Veteran did not meet Criterion A to determine if he met the criteria for PTSD.  The Veteran stated that a MiG came upon his refueling plane and an F-4 during refueling.  The F-4 was disconnected and chased the MiG.  The examiner stated that the Veteran did not experience, witness, nor was confronted by an event that involved actual or threatened death or serious injury.  In January 2017, G.E.B., Ph.D. disagreed, indicating that the Veteran's refueling job as an Air Force Crew Chief, refueling planes across Vietnam, put the Veteran in constant fear, meeting Criterion A.  Service treatment records of November 1970 showed a diagnosis of depression, trouble sleeping.  A service evaluation report in June 1975 indicated the Veteran had nervous trouble, that he was high strung, and he had frequent trouble sleeping.  Based on these findings, and additional private findings of January 2017, additional VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent medical treatment records, VA or non-VA, that may have come into existence since the time the claims file was last updated by the RO.  

2.  The AOJ, after any necessary development, should determine whether a stressor claimed by the Veteran is related to his fear of hostile military or terrorist activity, as pertains to his description of reported service in Thailand and participation of refueling planes over Vietnam.  

3.  The AOJ should contact the United States Joint Services Records Research Center (JSRRC) and attempt to verify the claimed stressors reported by the Veteran.  The Veteran should supply appropriate information of time, place and circumstances, prior to the JSRRC's attempt to verify these stressors, to include his statement that he saw an American soldier killed in Okinawa with scissors, seeing coffins dead soldiers' bodies, and seeing a guard get cut in half by jet wash from a plane's engines.  If he has any other stressors or any other stressors need to be clarified, the AOJ should allow the Veteran to present that evidence prior to sending the information to the JSRRC.  

The Board has accepted as consistent with the places, types, and circumstances of the Veteran's service the occurrence of the incident involving the refueling plane and the base attack, and no action need be taken to confirm these stressors.  

4.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed PTSD or other psychiatric disorder.  All indicated tests and studies are to be performed.  In connection with the examination, the claims file must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on a review of the claims file, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of DSM-5, and, if so, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's PTSD is the result of any in-service stressor. 

If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).  

The Board has accepted as consistent with the places, types, and circumstances of the Veteran's service the occurrence of the incident involving the refueling plane and the base attack.

Alternatively, the examiner should determine whether a claimed stressor related to the Veteran's fear of hostile military or terrorist activity (Vietnam and/or Thailand) is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  

If an acquired psychiatric disability other than PTSD is diagnosed, e.g., depression, bipolar disorder, panic disorder, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had its onset in service or is otherwise causally related to the Veteran's service.  

The examiner should take into consideration and discuss the statements made by the Veteran, to include his hearing testimony, the May 2015 VA physician's opinion, the recent January 2017 independent psychological evaluation, and alleged reported stressors that should attempt to be verified by JSSRC.  

All findings and conclusions should be set forth in a legible report.  A rationale should be given for any opinion rendered.  If the examiner is unable to render an opinion without resorting to pure speculation, he/she should so state with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

